Citation Nr: 0604586	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  96-26-245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for refractory neuropathic pain syndrome of the left 
hip, with a history of trochanter bursitis.

2.  Whether the claim for a total disability rating for 
compensation based on individual unemployability (TDIU) due 
to service-connected disabilities should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from July 1987 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In his June 1996 substantive appeal, the veteran indicated he 
wanted to testify at a hearing at the RO before a Veterans 
Law Judge.  By letter of June 1996, the RO told the appellant 
it would place his name on the hearing schedule and inform 
him when his case would be heard.  Before the case could be 
heard, the veteran filed another substantive appeal 
indicating he did not want such a hearing, had no additional 
information to provide, and wanted his case considered 
without further delay.  The Board interprets this statement 
as a withdrawal of his earlier request for a hearing.  See 38 
C.F.R. § 20.702(e) (2005).

The case returns to the Board following remands to the RO in 
July 2003 and July 2004 for VA examinations.  The RO issued 
supplemental statements of the case (SSOCs) in March 2004 and 
October 2005, and has otherwise complied with the requests of 
the remands.  The case is again before the Board and ready 
for appellate review.

The issues of entitlement to an increased rating for a hip 
condition and referral of the TDIU claim for extra-schedular 
consideration are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered 
to exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id.  The veteran does not meet these 
requirements.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

If, however, a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The Board emphasizes that where a claimant does not meet the 
schedular requirements of 4.16(a), the Board has no authority 
to assign a TDIU rating under 4.16(b) and may only refer the 
claim to the C&P Director for extra-schedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

As noted above, the evidence of record shows that the veteran 
has a single service-connected disability, refractory 
neuropathic pain syndrome of the left hip, with a history of 
trochanter bursitis, currently rated as 40 percent disabling.  
Therefore, the veteran does not meet the percentage criteria 
discussed above and is thus ineligible for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a). 

The Board notes that the RO did not refer this case for 
extra-schedular consideration.  Nonetheless, the Board does 
find competent evidence that the veteran is unable to secure 
and follow a substantially gainful occupation due to his 
service-connected disability such that a referral of the TDIU 
claim for extra-schedular consideration is appropriate.  
38 C.F.R. § 4.16(b).   

Specifically, the October 2004 VA examiner opined that the 
veteran "is not gainfully employable based on his service-
connected condition."  The constant, chronic left hip pain 
the veteran experiences on a daily basis prevents him from 
performing even a desk job according to VA examiner.  
Further, the veteran suffers from "extreme pain" upon any 
significant range of motion of the left hip.  The Board finds 
that this opinion supplies medical evidence for extra-
schedular consideration.  

The veteran's highest education level is high school.  
According to his June 1995 claim for TDIU, the veteran has 
not worked due his service-connected left hip pain since 
August of 1993 when he was employed as a security guard at 
D.S.I. Security Company.  The veteran is also receiving 
Social Security Disability benefits according to the December 
2003 VA examiner.  An October 1995 VA treatment report 
documented that the veteran is totally disabled from 
neuropathic hip pain and cannot work.  Such facts further 
support referral for extra-schedular consideration.      

As noted above, the Board is precluded from assigning an 
extra-schedular TDIU rating in the first instance.  See 
Bowling, supra; see also Floyd v. Brown, 9 Vet. App. 88, 94-
97 (1996) (holding that the Board is not authorized to assign 
an extra-schedular rating in the first instance under 38 
C.F.R. § 3.321(b)).  Consequently, the case should be 
remanded to the RO to refer the TDIU claim for extra-
schedular consideration.

The veteran's left hip condition is currently evaluated as 40 
percent disabling under Diagnostic Code (Code) 8520, 
incomplete paralysis of the sciatic nerve.  38 C.F.R. § 
4.124(a).  The RO based its decision in part on a September 
2005 treatment report of a VA physician who opined that the 
veteran's left hip pain was "more likely than not" a 
neuropathic pain which was aggravated by his service 
connected bursitis.  The 40 percent rating under Code 8520 is 
effective from September 22, 1994; the date medical evidence 
of record showed the hip condition had increased in severity 
due to neuropathic pain.  Prior to its October 2005 rating 
decision, the RO only rated the left hip condition as 10 
percent disabling under Code 5019, bursitis, based on 
limitation of motion and associated pain.  The 10 percent 
rating under Code 5019 was effective from June 2, 1993 to 
September 22, 1994. 

Under Code 8520, moderately severe incomplete paralysis 
warrants a 40 percent rating, and severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy warrants a 
60 percent rating.  With complete paralysis of the sciatic 
nerve, which warrants an 80 percent rating, the foot dangles 
and drops, there is no active movement possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.

The current evidence of record does not reflect an overall 
disability picture for the left hip warranting a disability 
rating greater than 40 percent under Code 8520, as there is 
no evidence that the veteran's left hip neuropathy causes 
marked muscular atrophy or a lack of movement of muscles 
below the knee.  38 C.F.R. § 4.7.  

However, the duty to assist also includes the responsibility 
to obtain any relevant records from the Social Security 
Administration.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Review of 
the record reveals that the veteran indicated to the December 
2003 VA examiner that he was receiving Social Security 
disability benefits due to his left hip disability.  No 
records from the Social Security Administration have been 
associated with the claims folder.  The RO should secure this 
evidence on remand as it may pertain to the veteran's claim 
for a higher rating for his left hip disability under Code 
8520, and to extra-schedular consideration for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Social 
Security Administration records 
associated with the veteran's disability 
claim.  It should request copies of any 
disability determination and associated 
medical records, if any.  If no records 
are available, a response to that effect 
must be associated with the claims 
folder. 

2.  The RO should refer this case to the 
Director of Compensation and Pension for 
a determination as to whether the veteran 
is entitled to a total rating for 
compensation based on individual 
unemployability in accordance with the 
provisions of 38 C.F.R. § 4.16(b).  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering the new evidence secured 
since the October 2005 SSOC.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


